Opinion for the Court filed PER CURIAM.
PER CURIAM:
Defendants appeal the decision of the district court, D.W.S. Washington Holdings, Inc. v. Jackson, 739 F.Supp. 19 (D.D. C.1990), on one point only, that of the plaintiff landlord’s efforts to mitigate damages. On appeal, the parties agree that on the facts of the case the landlord’s duty to mitigate damages began in early April 1988, so the case raises no issue on that score. Compare id. at 22. As the defendants point to no specific factual assertions in the record indicating that the landlord’s conduct after that date was commercially unreasonable, the grant of summary judgment is affirmed.

So ordered.